PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Garimella et al.
Application No. 15/762,461
Filed: March 22, 2018
Attorney Docket No. CI-14-0262-01-01-US
For: REFERENCE VALUE ENGINE CONTROL SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 29, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Marcelo Copat appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 16, 2021. The issue fee was timely paid on March 17, 2021.  Accordingly, the application became abandoned on March 18, 2021. A Notice of Abandonment was mailed March 23, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the oath or declaration for inventor Phanindra V. Garimella, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received March 29, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. 




/APRIL M WISE/Paralegal Specialist, Office of Petitions